Filed pursuant to Rule 424(b)(3) Registration No. 333-159018 THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THESE SECURITIES MAY NOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES, AND WE ARE NOT SOLICITING OFFERS TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PROSPECTUS 200,000 Shares CHURCHILL DOWNS INCORPORATED Common Stock This prospectus relates to the resale of up to 200,000 shares of our common stock that may be sold by TVI Corp., the selling stockholder.The selling stockholder obtained its shares of common stock on April 21, 1998 in connection with our acquisition ofa subsidiary from the selling stockholder.We are not selling any securities under this prospectus and will not receive any part of the proceeds from the sale. Our common stock is listed on the Nasdaq Global Select Market under the symbol "CHDN".On September 23, 2009, the closing price of our common stock was $37.58. The selling stockholder may offer its shares of common stock through public or private transactions, on or off the Nasdaq Global Select Market, at prevailing market prices, or at privately negotiated prices.We provide more information about how the selling stockholder may sell its shares of common stock in the section titled “Plan of Distribution” on page 17.We will not be paying any underwriting discounts or commissions in this offering.We will pay the expenses incurred in registering the shares, including legal and accounting fees. Investing in our common stock involves risks.See "Risk Factors" beginning on page 4 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is September 24, 2009. You should rely only on the information contained or incorporated by reference in this prospectus.We have not, and the selling stockholder has not, authorized any other person to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted.You should assume that the information appearing in this prospectus is accurate as of the date on the front cover of this prospectus only.Our business, financial condition, results of operations and prospects may have subsequently changed. TABLE OF CONTENTS
